



Exhibit 10.2.2




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement


No. of Units: [# Units]


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated January 31,
2019 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and Richard D. Fairbank
(“you”), is made pursuant and subject to the provisions of the Company’s 2004
Stock Incentive Plan, as amended and restated (the “Plan”). All capitalized
terms used herein that are defined in the Plan shall have the same meaning given
them in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which are subject to continued employment with Capital
One or other conditions;


W I T N E S S E T H :


1.    Grant of Restricted Stock Units. Capital One hereby grants to you [#
Units] Restricted Stock Units (the “Restricted Stock Units”). The Restricted
Stock Units shall vest only in accordance with the provisions of this Agreement
and of the Plan. The Restricted Stock Units will not have voting rights.


2.    Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Restricted Stock Units shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such units or such rights shall be null
and void and shall result in the immediate forfeiture and cancellation of the
Restricted Stock Units.


3.    Payment of Restricted Stock Units.


(a)Vesting. Except as provided in Sections 3(b), 3(c), 3(d), 12(a) and 12(b)
below, and to the extent not previously vested or forfeited as provided herein,
the Restricted Stock Units shall vest in full on February 15, 2022 (the “Vesting
Date”). The period between January 1, 2019, and the Vesting Date shall be the
“Performance Period.”


Upon vesting, the Restricted Stock Units shall become payable in cash in an
amount equal to the product of (i) the average Fair Market Value of the Common
Stock for the 15 trading days preceding the Vesting Date and (ii) the number of
Restricted Stock Units vesting on the Vesting Date (subject to Section 5 below).


(b)    Effect of Termination of Employment.


(i)    Except as provided in Section 3(b)(ii), 3(b)(iii) and 3(d), upon your
termination of employment with Capital One for any reason all Restricted Stock
Units shall immediately be forfeited (to the extent not previously vested or
forfeited as provided herein).


(ii)    Upon your termination of employment with Capital One as a result of your
death or Disability, the Restricted Stock Units shall immediately vest, the date
of such death or Disability shall be the Vesting Date and the cash shall become
payable in full as described in Section 3(a) (to the extent not previously
vested or forfeited as provided herein).


(iii)    Upon your termination of employment with Capital One as a result of
Retirement, the Restricted Stock Units shall continue to vest on the Vesting
Date (to the extent not previously vested or forfeited as provided herein) and
remain subject to reduction pursuant to Sections 12(a) and 12(b).


(c)    Vesting Schedule Upon Becoming Subject to Withholding.







--------------------------------------------------------------------------------





(i)    Unless otherwise determined by the Committee or the independent members
of the Board of Directors, as applicable, and to the extent permitted or
required by law, Capital One may determine, in its sole discretion, (A) that you
have become subject to withholding under applicable tax laws at a time when
amounts are not otherwise vesting pursuant to this Section 3, and (B) that a
portion of the Restricted Stock Units shall vest and become payable, only and to
the extent sufficient on the date of such determination (the “Determination
Date”), to provide for the payment of any tax liability in accordance with
applicable tax laws, in an amount equal to the product of (i) the Fair Market
Value of the Common Stock for the Determination Date and (ii) the number of
Restricted Stock Units vesting on the Determination Date. The number of
Restricted Stock Units vesting pursuant to the preceding sentence shall be
rounded up to the nearest whole Restricted Stock Unit. It is understood that the
remaining portion of the Restricted Stock Units shall continue to vest on the
Vesting Date as provided herein (to the extent not previously vested or
forfeited as provided herein).


(ii)    Notwithstanding any other provision of this Agreement to the contrary,
Capital One will take all necessary steps to withhold the amount determined in
accordance with the immediately foregoing paragraph in satisfaction of any
applicable tax withholding liability, unless Capital One makes another method of
payment available to you.


(d)    Effect of Change of Control. Upon your termination of employment by
Capital One without Cause or by you for Good Reason (each as defined below), in
either case on or prior to the second anniversary of the occurrence of a Change
of Control of Capital One, then, notwithstanding anything herein to the
contrary, the Restricted Stock Units shall vest, the date of such termination
shall be the Vesting Date and the Restricted Stock Units shall become payable in
cash as described in Section 3(a) immediately following the occurrence of your
termination of employment following such Change of Control (to the extent not
previously vested or forfeited as provided herein); provided, however, that
if the Restricted Stock Units are considered deferred compensation under Section
409A of the Code and not exempt from Section 409A of the Code as a short-term
deferral or otherwise, and you are a “specified employee,” as defined in and
pursuant to Reg. Section 1.409A 1(i) or any successor regulation, on the date of
any such termination of employment without Cause or for Good Reason, you will
not be entitled to such vesting earlier than the earlier of (i) the date which
is six months from the date of your “separation from service” (as defined in
Reg. Section 1.409A 1(h) or any successor regulation) as a result of such
termination and (ii) your death.


(e)    Definitions.


(i)    For purposes of this Agreement, “Cause” shall mean (1) the willful and
continued failure to perform substantially your duties with the Company or any
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness or following your delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to you
by the Board or the Committee that specifically identifies the manner in which
the Board or Committee believes that you have not substantially performed your
duties, or (2) the willful engaging by you in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company. No act,
or failure to act, on the part of you shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act,
or failure to act, based upon (A) authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
of the Affiliate and is not publicly-traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”) or (B) the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company. The
cessation of your employment shall not be deemed to be for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding you, if you are a member of the Applicable
Board) at a meeting of the Applicable Board called and held for such purpose
(after reasonable notice is provided to you and you are given an opportunity,
together with your counsel, to be heard before the Applicable Board), finding
that, in the good faith opinion of the Applicable Board, you are guilty of the
conduct described in this Section 3(e)(i), and specifying the particulars
thereof in detail.


(ii)    For purposes of this Agreement, “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and





--------------------------------------------------------------------------------





inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by you; (3) the Company’s
requiring you (I) to be based at any office or location more than 35 miles from
the office or location at which you were required to work as of the date of this
Agreement or (II) to travel on Company business to a substantially greater
extent than required during the 120-day period immediately prior to the date the
Change of Control occurs; or (4) any other action or inaction that constitutes a
material breach by the Company of this Agreement or any employment agreement.
For purposes of this Section 3(e)(ii) of this Agreement, any good faith
determination of Good Reason made by you shall be conclusive. Your mental or
physical incapacity following the occurrence of an event described above in
clauses (1) through (4) shall not affect your ability to terminate employment
for Good Reason.


(iii)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(iv)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(e) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws other than as described in Section 3(c), you agree to pay Capital One the
amount required to be withheld by one or more of the following methods:


(a)automatically through payroll withholding; or


(b)
by such other methods as Capital One may make available from time to time.



6.    Dividend Equivalents. With respect to the Restricted Stock Units, you
shall be credited with dividend equivalents as and when dividends are paid to
the Company’s other stockholders. By accepting this Award, you agree that such
dividend equivalents shall accumulate and be paid to you in cash (without
interest) as and when you receive payment under Section 3 with respect to the
Restricted Stock Units from which such dividend equivalents are derived. You
further agree that all such dividend equivalents shall be subject to the same
vesting requirements that apply to the Restricted Stock Units from which such
dividend equivalents are derived.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.







--------------------------------------------------------------------------------





8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.


10.    Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.    Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.


(a)Performance-Based Adjustment. The number of Restricted Stock Units vesting on
the Vesting Date shall be subject to reduction as follows:
(i)    For each fiscal year of the Company ending during the Performance Period,
if any, that the Core Earnings for the Company for such fiscal year, as
certified by the Committee, are not positive (i.e., Core Earnings are not
greater than zero):
(A)    The number of Restricted Stock Units scheduled to vest on the Vesting
Date shall be reduced by [# Units];
(B)    The Committee shall determine the extent, if any, to which you are
accountable for such outcome, and, based on such determination, the Committee
shall determine (I) whether the number of Restricted Stock Units scheduled to
vest on the Vesting Date shall be reduced by up to an additional [# Units] and
(II) whether the Vesting Date shall be delayed for all or any portion of such
Restricted Stock Units that are not so reduced.
The Committee shall make the determinations referenced in Section 12(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.
(ii)    For purposes of this Section 12(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 12(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. The number of Restricted Stock Units vesting on the Vesting Date
shall be subject to reduction in an amount as determined by the Committee in its
sole discretion in the event that prior to the Vesting Date the Committee in its
sole discretion determines that (i) there has been misconduct resulting in
either a violation of law or of Capital One policy or procedures, including but
not limited to Capital One’s Code of Business Conduct and Ethics, that in either
case causes significant financial or reputational harm to Capital One and (ii)
either you committed the misconduct or failed in your responsibility to manage
or monitor the applicable conduct or risks.


(c)Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


13.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.





--------------------------------------------------------------------------------





14.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
15.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;


(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;


(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;


(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;


(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;


(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and


(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.
                    
CAPITAL ONE FINANCIAL CORPORATION




By: /s/ Mayo A. Shattuck III
                Mayo A. Shattuck III
                Chair, Compensation Committee




PARTICIPANT


By: /s/ Richard D. Fairbank
                 Richard D. Fairbank
                 Chair of the Board, Chief Executive
                 Officer and President






--------------------------------------------------------------------------------







APPENDIX A


PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS


The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 12(a)(i)(B) of the Agreement in
its sole discretion:


•
The extent to which Core Earnings were negative;



•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;



•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and



•
Such other factors as the Committee deems appropriate.






--------------------------------------------------------------------------------









CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement


No. of Units: [# Units]




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated [Month]
[Day], 2019 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and [Full NAME] (“you”),
is made pursuant and subject to the provisions of the Company’s 2004 Stock
Incentive Plan, as amended and restated (the “Plan”), and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which is subject to continued employment with Capital
One or other conditions;


W I T N E S S E T H :


1.    Grant of Restricted Stock Units. Capital One hereby grants to you [#
Units] Restricted Stock Units (the “Restricted Stock Units”). The Restricted
Stock Units shall vest, and the underlying shares of Common Stock (such
underlying shares, the “Shares”) shall be issuable, only in accordance with the
provisions of this Agreement and of the Plan. The Restricted Stock Units will
not have voting rights.


2.    Non-Transferability. Subject to the provisions of Sections 3 and 12
hereof, the rights represented by the Restricted Stock Units shall not be
assignable or transferable, or otherwise alienated or hypothecated, under any
circumstances. Any purported or attempted transfer of such Restricted Stock
Units or such rights shall be null and void and shall result in the immediate
forfeiture and cancellation of the Restricted Stock Units.


3.    Issuance of Common Stock.


(a)    Vesting. Except as provided in Sections 3(b), 3(c), 3(d), 13(a) and 13(b)
below and to the extent not previously vested or forfeited as provided herein,
the Restricted Stock Units shall vest, and the Shares shall be issuable in full
without restrictions on transferability, other than the restrictions contained
in Section 12 below, according to the following schedule:
    
One-third of the Restricted Stock Units on February 15, 2020
One-third of the Restricted Stock Units on February 15, 2021
One-third of the Restricted Stock Units on February 15, 2022


Each of the immediately above dates shall be a “Scheduled Vesting Date.”


(b)    Effect of Termination of Employment.


(i)    Except as provided in Section 3(b)(ii), 3(b)(iii), 3(b)(iv) and 3(d),
upon your termination of employment with Capital One for any reason all
Restricted Stock Units shall immediately be forfeited (to the extent not
previously vested or forfeited as provided herein).


(ii)    Upon your termination of employment with Capital One as a result of your
death or Disability, the Restricted Stock Units shall immediately vest, and the
Shares shall be issuable in full without restrictions on transferability upon
such termination of employment (to the extent not previously vested or forfeited
as provided herein).


(iii)    Upon your termination of employment with Capital One as a result of
Retirement, the Restricted Stock Units shall continue to vest on the Scheduled
Vesting Dates (to the extent not previously vested or forfeited as provided
herein) and remain subject to reduction pursuant to Section 13(a) and 13(b).







--------------------------------------------------------------------------------





(iv)    Subject to Section 3(b)(v), upon your termination of employment by
Capital One not for Cause, you will receive continued vesting of the Restricted
Stock Units scheduled to vest on each of the Scheduled Vesting Dates as if a
termination of employment had not occurred subject to (A) your execution of a
separation agreement and/or general release of claims within a period of time as
required by Capital One (in a form as prescribed by Capital One, a “Release”),
(B) such Release becoming effective and irrevocable in accordance with its terms
and (C) your continued compliance with the terms of such Release through each
Scheduled Vesting Date. To the extent a Scheduled Vesting Date occurs prior to
the expiration of the period of time Capital One provides you to sign the
Release, you shall be entitled to vesting of the applicable portion of your
Restricted Stock Units on such Scheduled Vesting Date even if you have not yet
executed the Release. For avoidance of doubt, such continued vesting shall
remain subject to reduction pursuant to Section 13(a) and 13(b) and shall
immediately cease (and any then-unvested Restricted Stock Units shall be
immediately forfeited) in the event that you violate the terms and conditions of
the Release.


(v)    Your right to continued vesting pursuant to Section 3(b)(iv) is expressly
conditioned on your compliance with any and all restrictive covenant agreements
or provisions to which you are a party with Capital One including, but not
limited to, those with respect to non-competition, confidentiality and work
product, non-solicitation of employees/no hire of employees, non-solicitation of
customers, and garden transition period or leave (collectively, “Restrictive
Covenant Agreements”). You understand and agree that any actual or threatened
action by you in violation of any Restrictive Covenant Agreements shall forfeit
your right to continued post-employment vesting as of the date of such actual or
threatened action by you in violation of such Restrictive Covenant Agreement.
You further understand and agree that any forfeiture of continued vesting rights
under this Agreement, or waiver thereof, shall not limit Capital One’s rights to
pursue any and all legal and equitable remedies and damages available for your
breach of the Restrictive Covenant Agreements under the terms of such agreements
and applicable law, including but not limited to, injunctive relief, monetary
damages, costs and fees.


(c)    Vesting Schedule Upon Becoming Subject to Withholding.


(i)    Unless otherwise determined by the Committee or the independent members
of the Board of Directors, as applicable, and to the extent permitted or
required by law, Capital One may determine, in its sole discretion, (A) that you
have become subject to withholding under applicable tax laws at a time when
Restricted Stock Units are not otherwise vesting pursuant to Section 3, and (B)
that a portion of the Restricted Stock Units shall vest, and the Shares shall be
issuable in full without restrictions on transferability, only and to the extent
sufficient, if sold at Fair Market Value, on the date of such determination, to
provide for the payment of any tax liability in accordance with applicable tax
laws. The number of Restricted Stock Units vesting pursuant to the preceding
sentence shall be rounded up to the nearest whole Restricted Stock Unit. It is
understood that the remaining portion of the Restricted Stock Units shall
continue to vest on the Scheduled Vesting Dates as provided herein (to the
extent not previously vested or forfeited as provided herein).


(ii)    Notwithstanding any other provision of this Agreement to the contrary,
Capital One will take all necessary steps to withhold the amount determined
pursuant to the immediately foregoing paragraph in satisfaction of any
applicable tax withholding liability.


(d)    Effect of Change of Control. Upon your termination of employment by
Capital One without Cause or by you for Good Reason (each as defined below), in
either case on or prior to the second anniversary of the occurrence of a Change
of Control of Capital One, then, notwithstanding anything herein to the
contrary, the Restricted Stock Units shall vest and the Shares shall be issuable
in full without restrictions on transferability immediately upon the occurrence
of your termination of employment following such Change of Control (to the
extent not previously vested or forfeited as provided herein); provided,
however, that if the Restricted Stock Units are considered deferred compensation
under Section 409A of the Code and not exempt from Section 409A of the Code as a
short-term deferral or otherwise, and you are a “specified employee,” as defined
in and pursuant to Reg. Section 1.409A 1(i) or any successor regulation, on the
date of any such termination of employment without Cause or for Good Reason, you
will not be entitled to such vesting earlier than the earlier of (i) the date
which is six months from the date of your “separation from service” (as defined
in Reg. Section 1.409A 1(h) or any successor regulation) as a result of such
termination and (ii) your death.


(e)    Definitions.


(i)    For purposes of this Agreement, “Cause” shall mean (1) the willful and
continued failure to perform substantially your duties with the Company or any
Affiliate (other than any such failure resulting from





--------------------------------------------------------------------------------





incapacity due to physical or mental illness or following your delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to you by the Board or the Chief Executive Officer of
the Company that specifically identifies the manner in which the Board or the
Chief Executive Officer of the Company believes that you have not substantially
performed your duties, or (2) the willful engaging by you in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.
No act, or failure to act, on the part of you shall be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of the
Company. Any act, or failure to act, based upon (A) authority given pursuant to
a resolution duly adopted by the Board, or if the Company is not the ultimate
parent corporation of the Affiliate and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer of the Company (unless you
are the Chief Executive Officer at the time of any such instruction) or (C) the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company. The cessation of your employment shall not be deemed to be for Cause
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Applicable Board (excluding you, if you are a member of
the Applicable Board) at a meeting of the Applicable Board called and held for
such purpose (after reasonable notice is provided to you and you are given an
opportunity, together with your counsel, to be heard before the Applicable
Board), finding that, in the good faith opinion of the Applicable Board, you are
guilty of the conduct described in this Section 3(e)(i), and specifying the
particulars thereof in detail.


(ii)    For purposes of this Agreement, “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the date the Change of Control occurs; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
Section 3(e)(ii) of this Agreement, any good faith determination of Good Reason
made by you shall be conclusive. Your mental or physical incapacity following
the occurrence of an event described above in clauses (1) through (4) shall not
affect your ability to terminate employment for Good Reason.


(iii)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(iv)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(e) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to





--------------------------------------------------------------------------------





you may be made in writing signed only by Capital One. No such agreement shall
extend to or affect any provision of this Agreement not expressly changed,
modified, amended, discharged, terminated or waived or impair any right
consequent on such a provision. The waiver of or failure to enforce any breach
of this Agreement shall not be deemed to be a waiver or acquiescence in any
other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:


(a)Capital One will automatically withhold the number of Shares having a Fair
Market Value on the date the tax withholding obligation is to be determined
equal to the amount required to be withheld (as determined pursuant to the
Plan), rounded up to the nearest whole Share; or


(b)by such other methods as Capital One may make available from time to time.


6.    Dividend Equivalents. With respect to the Restricted Stock Units, you
shall be credited with dividend equivalents as and when dividends are paid to
the Company’s other stockholders. By accepting this Award, you agree that such
dividend equivalents shall accumulate and be paid to you in cash (without
interest) as and when the Restricted Stock Units from which such dividend
equivalents are derived vest pursuant to Section 3. You further agree that all
such dividend equivalents shall be subject to the same vesting requirements that
apply to the Restricted Stock Units from which such dividend equivalents are
derived.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.


8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.


10.    Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.    Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Mandatory Holding Requirement.


(a)    You agree that with respect to the Applicable Holding Shares you may not
transfer, sell, pledge, hypothecate or otherwise dispose of such Applicable
Holding Shares until the Holding Date; provided that the requirements set forth
in this Section 12 shall immediately lapse and be of no further force and effect
upon your death, Disability or termination of employment by Capital One without
Cause or for Good Reason following a Change of Control, pursuant to Section
3(d).


(b)    For purposes of this Section 12:


(i)    “Applicable Holding Shares” means 50% of the Shares acquired hereunder
(not including any Shares sold or retained by the Company or its designated
agent to fund the payment of any tax withholding obligation, brokerage
commission or fees payable in connection with the Shares) during your term of
employment with the Company and during the one-year period after termination of
your employment for any reason; and


(ii)    “Holding Date” means the first anniversary of the date of acquisition of
any Applicable Holding Shares.


13.    Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.







--------------------------------------------------------------------------------





(a)
Performance-Based Adjustment. The number of Restricted Stock Units vesting on
the Scheduled Vesting Date shall be subject to reduction as follows:



(i)    In the event that the Core Earnings of the Company for the Company’s
fiscal year ended immediately prior to such Scheduled Vesting Date, as certified
by the Committee, are not positive (i.e., Core Earnings are not greater than
zero):
(A)    The number of Restricted Stock Units scheduled to vest on such Scheduled
Vesting Date shall be reduced by 50%, rounding up to the nearest whole share;
and
(B)    the Committee shall determine the extent, if any, to which you are
accountable for such outcome and, based on such determination, the Committee
shall determine (I) whether all or any portion of the remaining Restricted Stock
Units scheduled to vest on such Scheduled Vesting Date shall be forfeited and
(II) whether the Scheduled Vesting Date shall be delayed for all or any portion
of such Restricted Stock Units that are not so forfeited.
The Committee shall make the determinations referenced in Section 13(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.
(ii)    For purposes of this Section 13(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 13(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. All unvested Restricted Stock Units granted hereunder shall be
subject to forfeiture in the event that the Committee in its sole discretion
determines that (i) there has been misconduct resulting in either a violation of
law or of Capital One policy or procedures, including but not limited to Capital
One’s Code of Business Conduct and Ethics, that in either case causes
significant financial or reputational harm to Capital One and (ii) either you
committed the misconduct or failed in your responsibility to manage or monitor
the applicable conduct or risks. In the event that the Committee makes a
determination as provided in the preceding sentence, all or any portion of the
Restricted Stock Units that have not yet vested under this Agreement as of the
date of such determination shall be forfeited in an amount as determined by the
Committee in its sole discretion.


(c)Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


14.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.
15.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.


16.    Miscellaneous. In accepting the grant, you acknowledge and agree that:







--------------------------------------------------------------------------------





(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;


(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;


(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;


(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;


(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;


(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and


(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.




CAPITAL ONE FINANCIAL CORPORATION


By:    /s/ Jory Berson                
Jory Berson
Chief Human Resources Officer




PARTICIPANT


By: SIGNED BY ELECTRONIC SIGNATURE    
[FIRST NAME] [LAST NAME]




BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iii) YOU
HAVE REVIEWED THE PLAN AND THE AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iv) YOU
HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF





--------------------------------------------------------------------------------





THE U.S. PROSPECTUS FOR THE PLAN; AND (v) YOU HEREBY AGREE TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN AND THE AGREEMENT.


* * * * *





--------------------------------------------------------------------------------









APPENDIX A


PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS


The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 13(a)(i)(B) of the Agreement in
its sole discretion:


•
The extent to which Core Earnings were negative;



•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;



•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and



•
Such other factors as the Committee deems appropriate.








